Claimant appeals from a decision of the Unemployment Insurance Appeal Board which found that she made a willful false statement for the purpose of obtaining benefits. The claimant, a hospital admitting clerk, filed a claim for benefits to take effect January 16, 1959. During that Summer she worked at the hospital on Friday, July 17, Saturday, July 18 and Sunday, July 19, and on that particular Sunday worked an unusual shift from 3:00 p.m. to 11:00 p.m. When reporting her work certification on a postal card furnished by the department, for her employment during the week ending July 19 in the boxes provided thereon she marked “y”, signifying she worked Friday and Saturday and in the box for Sunday she wrote “no”. When she made the latter marking she knew she had been employed but at the hearing testified she was confused due to the unusual shift she had worked. The board, however, found after the hearing “ that claimant wilfully made a false statement to obtain benefits as contemplated by the provisions of Section 594 of the law”. The record sustains the finding of the board. (Matter of Vick [Catherwood], 12 A D 2d 120.) Decision unanimously affirmed, without costs. Present — Bergan, P. J., Gibson, Herlihy, Reynolds and Taylor, JJ.